Appeal from a decision of the Workmen’s Compensation Board. Claimant became ill while performing heavy work in his employment, and his condition has been diagnosed as a coronary occlusion and posterior myocardial infarction. There is *869medical proof associating the condition with the work and attributing it to accident; but there is other medical proof, the basis of which is fully stated in the record, that there was no relationship between the work and the condition. We feel unable to interfere on this record with the resolution by the board of this issue, adversely to claimant. (Matter of McSweeney v. Hammerlimd Mfg. Co., 275 App. Div. 447.) Decision unanimously affirmed, without costs.
In decisions Nos. 23-26: Concur — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.